DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
In response to Applicant request regarding a correction to a notice of references cited, please find the corrected 892 attached. 
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 03/03/2021. Claims 1, 4-5 are currently amended, claims 3 and 7 are cancelled, claims 2, 6 are previously presented and claims 8-10 are withdrawn and claims 11-12 are new. Accordingly claims 1, 2, 4-6 and 11-12 are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102 (a1) as being anticipated by (JP 5001289 - of record with English machine translation).
Regarding claim 1, JP 5001289 teaches a method for manufacturing a sprue-bush (10) (see Fig.1, Fig.5 and [0014] of the English translation), the method comprising:
forming a shaped part (i.e. the sprue bushing body (61) includes shaped parts)the sprue bushing body 61 bushing body 61 having a downstream raw resin-flow path portion (i.e. the downstream potion of the raw resin-flow path (12) toward .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 5001289 - of record with English machine translation). 
Regarding claim 2, JP 5001289 does not teach explicitly teach wherein the shaped part is located on the base part such that the shaped part has a less than one-half dimension of a height dimension of the sprue-bush. However, since JP 5001289  teaches that the shaped part (14c) surround half of the sprue (12) (see Fig.2;[0050] of the translation), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method as taught by JP 5001289 with the shaped part is located on the base part such that the shaped part has a less than one-half dimension of a height dimension of the sprue-bush for the purpose of improve the strength and efficiency of the sprue cooling channel.  In addition, it has been held that such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (Please see MPEP 2144.04 IV A for further details).
Regarding claim 4, JP 5001289 does not teach explicitly teach wherein a surface of the base part on which the shaped part is located is subjected to a rough process prior to a formation of the shaped part. However, since JP 5001289 teaches the method includes performing a cutting process for a portion of the base part that has already been sintered in order to adjust the shape of the base part (see Fig. 7; [0034] and [0043] of the English translation), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the method as taught by JP 5001289 with wherein a surface of the base part on which the shaped part is located is subjected to a rough process prior to a formation of the shaped part in order to adjust the shape of the base part.
Allowable Subject Matter
Claim 12 is allowed.
The following is an examiner’s statement of reasons for allowance:
 Regarding Independent claim 12, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method as instantly claimed is that while the prior arts (JP 5001289 – of record), which is regarded as being the prior arts closest to subject- matter of the claim 5-6 and 11, 
forming a shaped part (i.e. the sprue bushing body (61) includes shaped parts)the sprue bushing body 61 bushing body 61 having a downstream raw resin-flow path portion (i.e. the downstream potion of the raw resin-flow path (12) toward a disgorge port (13)) and a downstream cooling medium-flow path portion (14c) therein such that the downstream cooling medium-flow path portion is positioned around the downstream raw resin-flow path portion and is also located to surround the downstream raw resin-flow path portion (see Fig.2;[0016-0019] of the translation), the downstream raw resin-flow path portion corresponding to a downstream side region of a raw resin-flow path (12) of the sprue-bush, the downstream cooling medium-flow path portion corresponding to a downstream side region of a cooling medium-flow path (14a,14b,14c)  of the sprue-bush (see Fig.2;[0017-0019] of the translation); and locating the shaped part (flange (60)) on a base part to manufacture the sprue-bush (i.e. a step of forming shaped portions (14a,14b) on the formed base part (60)) (see Figs.10-12 and [0037-0040] of the translation that shows the formation the shaped part (14a,14b) on the formed base part), the base part comprising a raw resin-flow path (i.e. a resin-flow portion of  the sprue (12) toward the resin inlet (11)) and a cooling medium-flow path therein (15a,15b) (see Figs.1-2 and Fig.12;[0040] of the translation), wherein the cooling medium-flow path of the base part and the downstream cooling medium-flow path portion comprise a cooling medium-flow path (14a,14b,14c,15a,15b) of the sprue-bush (see Fig.1).
However, JP 5001289 fails to teach the method, wherein a pitch of the cooling medium-flow path of the sprue-bush in a cross-sectional view gradually becomes smaller toward a downstream side-end surface of the sprue-bush at a downstream side region of the sprue-bush.
Therefore, claim 12 is deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 5-6 and 11, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a method as instantly claimed is that the prior arts (JP 5001289 – of record), which is regarded as being the prior arts closest to subject- matter of the claim 5-6 and 11, fails to teach the method, wherein the shaped part is formed at a location other than the base part and the formed shaped object is disposed on the base part, wherein the base part is subjected to a machine process to decrease a height dimension of the base part before the shaped part is located on the base part and wherein the base part includes an existing sprue-bush.
Therefore, claim 5-6 and 11 are deemed novel and non-obvious over the prior art of record.
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), Applicant's arguments and amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the specification’s objection, Applicant’s amendment to the specification has overcome the objection to specification.
 	With respect to the claim rejection(s) under 35 U.S.C. § 102, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, upon further consideration, a new ground(s) of rejection is made. Applicant’s argument regarding Yamazaki is considered but are moot because Yamazaki is not used in the current rejections.
Applicant argues that “JP5001289 does not teach or suggest that the part of the sprue bush 10 corresponding to a shaped part is produced on a base part with the selective laser sintering method” see remarks, page 5.
Examiner respectfully submits that JP 5001289 discloses a step of forming the shaped part (14a, 14b) on the formed base part (60) by selective laser sintering method(see Fig.12 and [0037-0040] of the translation).
Applicant argues that “JP 5001289 discloses that the sprue (10) is produced as a whole with a selective laser sintering method” see remarks, page 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347.  The examiner can normally be reached on 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MOHAMED K AHMED ALI/Examiner, Art Unit 1743                                                                                                                                                                                                        




/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743